UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 ABDUL HAMID AL-GHIZZAWI,

          Petitioner,
                 v.                                        Civil Action No. 05-2378 (JDB)
 GEORGE W. BUSH, et al.,

          Respondents.


                                              ORDER

         Before the Court is [267] respondents' motion for a continuance, or in the alternative an

extension until November 6, 2009, to comply with the Court's September 24, 2009 Order. Upon

consideration of the parties' memoranda, and the entire record herein, it is hereby ORDERED

that the motion is GRANTED IN PART; it is further

         ORDERED that respondents shall comply with this Court's September 24, 2009 Order

by not later than November 6, 2009.

         SO ORDERED.

                                                             /s/
                                                      JOHN D. BATES
                                                  United States District Judge

Dated:    October 19, 2009